

110 HR 1992 : Israel QME Enhancement Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 1992IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo amend the requirements relating to assessment of Israel’s qualitative military edge over military threats, and for other purposes.1.Short titleThis Act may be cited as the Israel QME Enhancement Act.2.Amendments to requirements relating to assessment of Israel’s qualitative military edge over military threats(a)Assessment required; reportsSection 201 of Public Law 110–429 (122 Stat. 4843; 22 U.S.C. 2776 note) is amended—(1)in subsection (a), by striking an ongoing basis and inserting a biennial basis; and(2)in subsection (c)(2)—(A)in the heading, by striking Quadrennial and inserting Biennial; and(B)in the text, by striking Not later than four years after the date on which the President transmits the initial report under paragraph (1), and every four years thereafter, and inserting Not later than one year after the date of the enactment of the Israel QME Enhancement Act, and biennially thereafter,.(b)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on—(A)the range of cyber and asymmetric threats posed to Israel by state and non-state actors; and(B)the joint efforts of the United States and Israel to address the threats identified in subparagraph (A).(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.Passed the House of Representatives December 11, 2013.Karen L. Haas,Clerk